In an action to establish the validity of a tax title, pursuant to article 7-B of the Tax Law, defendant William E. Canning appeals from an order of the County Court of Nassau County, striking out said defendant’s answer and granting judgment to the plaintiff. Order *896unanimously affirmed, with $10 costs and disbursements. The order will be considered as one made pursuant to rule 104 of the Rules of Civil Practice. Present — Carswell, Acting P. J., Johnston, Adel, Aldrich and Nolan, JJ. [See post, p. 1016.]